Hydromer, Inc. 35 Industrial Parkway;Branchburg, NJ08876;U.S.A. Tel: (908) 722-5000 • Fax: (908) 526-3633 • http://www.hydromer.com Video Conferencing IP Address:video.hydromer.com PRESS RELEASE:The following is available for immediate release: Branchburg, New Jersey; April 2, 2008 From: Hydromer, Inc. 35 Industrial Parkway Branchburg, New Jersey 08876-3424 Contact: Martin von Dyck, Executive Vice President (908) 722-5000 Symbol: HYDI.OB OTC Bulletin Board Hydromer, Inc. enters into a royalty generating CoatingsSupplyAgreement forNeurovascular and Cardiovascularcatheters Hydromer, Inc. (HYDI.OB – OTC BB), announces that it has entered into a two year, self-renewing Supply and Support Agreement with an undisclosed medical device company. Under the terms of this non-exclusive agreement, Hydromer will supply its proprietary and patented Hydromer® hydrophilic coatings for use on various Pebax® plastic neurovascular and cardiovascular catheters.This Hydromer coating system becomes slippery when made wet improving the ease of catheter placement and removal by the physician during complicated procedures within the patient’s vascular system. “In addition to a one time upfront payment, this agreement will provide a quarterly source of royalty revenue”, commented Martin von Dyck, Executive Vice President of Hydromer, Inc. For additional information please visit the following Web-site: http://www.hydromer.com Pebax
